IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40406
                          Conference Calendar



PAUL STURGEON,

                                           Plaintiff-Appellant,

versus

J.D. MADER, Captain,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-99-CV-725
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Paul Sturgeon, Texas prisoner # 689133, challenges the

district court’s dismissal of his civil rights action under Heck

v. Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520
U.S. 641 (1997).    He has failed to show the denial of a

constitutional right.     See Madison v. Parker, 104 F.3d 765, 767-

68 (5th Cir. 1997); Malchi v. Thaler, 211 F.3d 953, 958-59 (5th

Cir. 2000).    Because Sturgeon has failed to show that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40406
                                 -2-

district court erred in dismissing his civil rights complaint,

the judgment is AFFIRMED.

     Sturgeon has also filed motions for the appointment of

counsel on appeal and for leave to file a supplemental brief.

These motions are DENIED.

     JUDGMENT AFFIRMED; MOTIONS FOR APPOINTMENT OF COUNSEL AND

LEAVE TO FILE A SUPPLEMENTAL BRIEF DENIED.